FILED
                             NOT FOR PUBLICATION                             APR 21 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ELIZABETH GREWAL,                                 No. 08-17483

               Plaintiff - Appellee,              D.C. No. 3:07-cv-04218-CRB

  v.
                                                  MEMORANDUM *
AMIT CHOUDHURY,

               Defendant - Appellant.



                     Appeal from the United States District Court
                       for the Northern District of California
                     Charles R. Breyer, District Judge, Presiding

                               Submitted April 5, 2010 **


Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       Amit Choudhury appeals pro se from the district court’s judgment,

following a four-day jury trial, in favor of Elizabeth Grewal in her diversity action



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
alleging various claims connected with a promissory note. We have jurisdiction

pursuant to 28 U.S.C. § 1291. We affirm.

      The district court did not abuse its discretion by excluding belatedly

produced documents from use at trial. See Yeti by Molly, Ltd. v. Deckers Outdoor

Corp., 259 F.3d 1101, 1105-06 (9th Cir. 2001) (reviewing for an abuse of

discretion the district court’s decision to exclude evidence as a discovery sanction

and explaining that Fed. R. Civ. P. 37 requires the exclusion of evidence unless the

failure to disclose was substantially justified and harmless).

      The admission of expert testimony was not plain error because it aided the

jury in calculating damages. See Scott v. Ross, 140 F.3d 1275, 1285 (9th Cir.

1998) (reviewing for plain error the admission of expert testimony where party

fails to renew objection at trial and explaining that Fed. R. Evid. 702 allows for

“testimony that will aid the trier of fact in understanding the evidence or

determining a fact in issue”).

      Contrary to Choudhury’s contention, there is no evidence in the record

before us to suggest the jury ignored the instructions to calculate damages

according to a simple interest formula, to disregard a portion of Grewal’s

testimony, or to consider Choudhury’s ability to pay any punitive damages award.




                                           2
See Fineberg v. United States, 393 F.2d 417, 419-20 (9th Cir. 1968) (“The jury is

presumed to have understood and followed the court’s instructions.”).

      We do not consider Choudhury’s undeveloped contentions regarding his

post-trial motions. See Leer v. Murphy, 844 F.2d 628, 634 (9th Cir. 1988) (“Issues

raised in a brief which are not supported by argument are deemed abandoned.”).

      Grewal’s request for judicial notice is denied.

      AFFIRMED.




                                          3